In a proceeding pursuant to CPLR article 78, inter alia, to enjoin the New York State Division of Housing and Community Renewal, Office of Rent Administration, from enforcing the provisions of an order dated April 30, 1986, which found that the petitioner had overcharged rent to a tenant, the appeal is from an order of the Supreme Court, Kings County (Cohen, J.), dated September 3, 1987, which denied the appellant’s cross motion to dismiss the petition.
Ordered that the order is reversed, on the law, without costs or disbursements, the cross motion is granted and the proceeding is dismissed.
This proceeding must be dismissed for failure of the petitioner to exhaust its administrative remedies (see, CPLR 7801; Administrative Code of City of New York § 26-516 [h]; 9 NYCRR 2510.2 [b]; 2529.2; Matter of Kawary v Joy, 104 Misc 2d 690, affd 84 AD2d 550; Matter of Geherin v Sylvester, 75 AD2d 991). Bracken, J. P., Kunzeman, Sullivan and Balletta, JJ., concur.